UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

ZEHRAJAFFERY, = :
Plaintiff,

-against- : ORDER
DOWNTOWN PHARMACY,INC. JAMES 20 Civ. 3437 (GBD)
LEUNG, EUGENE OSNIS.

Defendants.

GEORGE B. DANIELS, United States District Judge:
The Parties’ request to adjourn the initial conference from June 30, 2021 until October 6,
2021 at 9:30 a.m., (ECF No. 39), is GRANTED.

The Clerk of Court is directed to close the letter motion, (ECF No. 39), accordingly.

Dated: June 29, 2021
New York, New York

SO ORDERED.

Graig, B Dovrel

GepR B. DANIELS
ited States District Judge

 
